The Court

set aside the award, there being an error in law apparent upon the face of the award, as to the Statute of limitations not attaching where the defendant had been in possession by enclosures for more than twenty years.
The court doubted their power to reinstate the cause for trial. It was done, however, with the consent of the defendant’s counsel.
At May term, 1794, the court determined that the cause could not be reinstated, and the parties were obliged to docket the suit, file a new declaration, and agreed to admit the old proceedings as a part of the new suit.